Citation Nr: 0209320	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-44 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased disability rating for a right 
knee disorder, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied an increased rating 
for a service-connected right knee disorder rated 10 percent 
disabling.

In a decision dated October 3, 1997, the Board denied an 
increased disability rating above 10 percent for the 
appellant's right knee disorder.  The Board issued a 
corrective order regarding the October 1997 decision in 
December 1997.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (then the United 
States Court of Veterans Appeals) (Court).  In May 1998, the 
appellant's representative and counsel for VA filed a joint 
motion for remand.  A Court order, dated in May 1998, granted 
the motion and vacated the Board's decision of October 3, 
1997.  The case was remanded for further development, 
readjudication, and disposition in accordance with the 
Court's order.

In October 1998, the Board remanded the matter for additional 
development as required by the Court.  In November 1998, the 
claims file was inadvertently returned to the Board for 
disposition without any efforts having been made by the RO to 
complete the development requested by the Board's October 
1998 remand.  Thus, the Board remanded the case again in 
December 1998.  See Stegall v. West, 11 Vet. App. 268 (1998).

The case is now before the Board for a decision.



FINDINGS OF FACT

1.  The service-connected right knee disorder was manifested 
in 1996 by complaints of pain and swelling on standing and 
walking and by objective findings of no swelling or 
subluxation, a fairly complete range of motion with pain on 
about five degrees of extension, and x-ray findings of 
probable early traumatic arthritis and a diagnosis of "minor 
abnormality".

2.  In December 1998, the right knee disorder was manifested 
by complaints of pain for four or five months and objective 
findings of no edema and x-ray findings of old traumatic 
arthritis and a diagnosis of "minor abnormality".

3.  In May 2000, the veteran denied pain, swelling or locking 
of the right knee or other musculoskeletal complaints and 
there were no findings relevant to the right knee on 
examination of the extremities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The DD Form 214 reflects that the veteran served on active 
duty from January 1989 to March 1990.  The RO received the 
veteran's original claim for service connection for a right 
knee disorder in March 1990.  The RO obtained the service 
medical records at that time, and they are in the claims file 
and appear to be complete.  Among them is a hospitalization 
summary report, dated in March 1989, which indicats that the 
veteran sustained a twisting injury to his right knee while 
playing volleyball in February 1989.  The diagnosis was 
hemarthrosis, old anterior crucial ligament rupture, medial 
and lateral meniscus posterior horn lesion.  The veteran 
underwent a diagnostic arthroscopy, arthrotomy, semi-tendon 
plasty and subtotal meniscectomy, medial and lateral.  
Service medical records show that the veteran had physical 
therapy throughout June and July 1989 to improve the range of 
motion and strength of his right knee.

In April 1990, a VA examination was conducted.  Physical 
examination of the right knee revealed tenderness along the 
medial joint line and a full range of motion.  Strength, 
sensation and gait were all normal, and there was no edema, 
effusion or deformity noted.  The diagnosis was 
post-operative right knee.  X-ray examination revealed a 
radiographically normal right knee except for residuals of 
previous surgery.  In May 1990, the RO granted service 
connection for the veteran's right knee disorder and assigned 
a 10 percent disability rating.

In May 1996, the RO sent the veteran a letter informing him 
that it had received a request from him to have his VA 
benefits deposited directly to a financial institution 
selected by the veteran rather than having the checks sent to 
the veteran's mailing address.  The RO emphasized to the 
veteran that he must keep VA informed of any mailing address 
change in order to receive notice about benefits, VA 
examinations, and scheduled VA medical treatment and to 
enable VA to contact him promptly.

In July 1996, the veteran filed a claim for an increased 
rating for his right knee disorder on which he noted an 
address in [redacted].

On an August 1996 VA Joints examination report, the examiner 
recorded the veteran's complaints of pain, swelling, and 
limitation on motion in his right knee.  Physical examination 
of his right knee revealed "no measurable swelling" and "a 
fairly complete range of motion."  The examiner observed 
that it did seem to hurt the veteran to fully extend his knee 
and more specifically noted that  "there may be some five 
degrees of extension that are painful."  The examiner also 
noted, "On flexion, he can flex his knee to 160 degrees and 
extend it from the above numbers.  This actually is limited 
only by the fact that it hurts him to go any further."  By 
comparison, the examiner noted that the veteran could extend 
his left knee 180 degrees and flex it to 145.  The veteran 
could stand and squat and tiptoe and heel stand.  There was 
possibly some stretching or loosening of the ligaments but no 
subluxation.  The examiner planned to get x-rays of the right 
knee and check them.  The examiner expressed the opinion that 
the veteran had had some ligament tear in his right knee but 
that it had healed to a great degree and possibly his 
discomfort was such that he could be improved with some 
physiotherapy.  The diagnosis was history of ligament tear, 
right knee, minimal disability.

In a September 1996 rating decision, the RO continued the 10 
percent rating for the right knee disability.  The veteran 
appealed to the Board which denied the claim for an increased 
rating in October 1997.  The veteran appealed the Board's 
decision to the Court which in May 1998 granted a joint 
motion of the parties to vacate the Board's decision and 
remand the matter for consideration of the Court's decisions 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and Voyles v. 
Brown, 5 Vet. App. 451 (1993).  The parties noted in the 
joint motion that the Court held in DeLuca that VA 
regulations did not forbid consideration of a higher rating 
due to pain on use,including during flare-ups, and held in 
Voyles that is was necessary for the Board to address the 
existence and extent of the appellant's pain as well as 
limitation of motion.  In addition, the parties noted that 
the August 1996 VA examiner planned to get and check x-rays 
of the veteran's right knee but that there was no indication 
in the record on appeal that any x-rays, if obtained, were 
reviewed and no report of x-ray was added to the report of 
examination.

On the October 1996 VA Form 9 substantive appeal, a new 
address was provided for the appellant in [redacted].  However, 
on a retainer agreement attached to the form which was 
submitted by the veteran's attorney at that time, the [redacted] 
address was identified as the veteran's brother's address and 
it was noted that the veteran and his brother had different 
home telephone numbers.

In July 1997, the RO received a note from the veteran 
requesting a copy of his service medical records and on the 
note a new address was provided in [redacted].  Copies of his 
service medical records were forwarded to him at the 
[redacted] address.

In October 1997, the veteran's current attorney submitted to 
the Board a VA Form 22a, which appointed him to represent the 
veteran.  On the form, the [redacted] address previously noted 
as the address of the veteran's brother was listed as the 
appellant's address.  This document was received by the RO in 
November 1997.

The Board remanded the case in October 1998 for the RO to 
obtain the x-rays, if any, which the August 1996 examiner had 
planned to order; to schedule the veteran for another 
examination; and to readjudicate the claim in consideration 
of the points made by the parties in the joint motion.  The 
case was inadvertently returned to the Board without the 
development ordered having been done, and the Board remanded 
the case again in December 1998.

In January 1999, the RO wrote to the veteran and explained 
that his case had been remanded and asked him to provide the 
names, addresses, and dates of treatment for all VA and 
non-VA health care providers who had treated him while his 
case had been on appeal.  The RO informed the veteran that it 
would assist him in obtaining records of treatment identified 
by him and provided him with the appropriate release of 
information form to enable the RO to assist him in obtaining 
private medical records, if any.  The RO sent this letter to 
the veteran at the [redacted] address and a copy of this 
letter was also sent to the veteran's attorney.  Neither the 
veteran nor his attorney replied to this letter.

Also in January 1999, the RO requested recent VA treatment 
records and specifically requested that any x-ray examination 
pertaining to the right knee which may have been performed in 
August or September 1996 be forwarded to the RO.  In February 
1999, the RO received VA treatment records dated from June 
1996 to December 1998.

A June 1996 VA outpatient record showed that the veteran 
provided a history of having had surgery on the right knee in 
1990 and presently complained of pain and swelling in the 
knee for one month.  Objectively, the examiner noted 
decreased range of motion and slight pain on flexion and 
extension.  There was no crepitus.  X-rays were taken that 
same day and the report is in the claims file.  The examiner 
reviewed the x-rays and noted that they showed the residuals 
of the surgery.  The examiner referred the veteran to the 
orthopedic clinic.  The June 1996 x-ray report showed 
probable early traumatic arthritis of the right knee and the 
residuals of the prior surgery.  The diagnosis was "minor 
abnormality".

Two progress notes dated in July 1996 show that the veteran 
was seen with complaints of right knee pain and occasional 
swelling.  Objectively, the circumference of the right knee 
was the same as that of the left.  There was no swelling, 
tenderness or inflammation.  There was some laxity of the 
right knee joint.

A progress note dated in December 1998 reflects that the 
veteran reported various complaints including right knee pain 
for four or five months.  An x-ray taken that day showed old 
traumatic arthritis of the right knee, and the diagnosis was 
"minor abnormality".

In May 1999, the RO received notice from the VA Medical 
Center (VAMC) that the veteran had failed to report for VA 
examinations scheduled for April 28, 1999, and May 19, 1999.  
The VAMC provided a copy of the notification letter sent to 
the veteran which was addressed to the [redacted] address.  
The VAMC informed the veteran that failure to keep the 
scheduled appointment would result in his claim being 
returned to the RO.  On July 6, 1999, the RO received a 
change of address for the veteran's attorney.

On July 7, 1999, the RO wrote the veteran again at the 
[redacted] address, notifying him that evidence had been 
obtained pursuant to the Board's instructions on remand and 
informing him that he could still submit evidence in support 
of his claim.  The veteran did not reply to the letter.

In March 2000, the RO received a letter from the veteran's 
attorney requesting a status report on the veteran's claim 
and asking why a supplemental statement of the case had not 
yet been issued.

In May 2000, the RO received a note from the veteran 
requesting copies of his service medical records under the 
Freedom of Information Act.  No mailing address was included 
on the note.

In June 2000, the RO again requested the VAMC to check 
whether there was an x-ray report pertaining to the right 
knee dated in August or September 1996 and, if not, to 
specifically notify the RO that there was no such report.

In July 2000, the RO wrote to the veteran at the [redacted] 
address, noting that he had failed to report for a scheduled 
VA examination on two occasions and informing him that the 
Board had ordered the examination.  Specifically, the RO 
notified the veteran that VA needed the results of the 
examination to determine the nature and extent of the right 
knee disorder and the veteran's continued entitlement to 
compensation benefits.  The RO told the veteran that, if he 
were now willing to report for an examination, he should let 
the RO know.  The RO also told him that, if there was a 
compelling reason why he could not report for an examination, 
he should let the RO know.  The RO also notified the veteran 
that it had received a letter from his attorney requesting 
that a supplemental statement of the case be issued in 30 
days.  The RO told the veteran that it was still trying to 
obtain an x-ray report, if any, from August or September 
1996, and that it would also give the veteran time to respond 
about attending an examination before a supplemental 
statement of the case would be issued.  The RO sent a copy of 
this letter to the veteran's attorney.

In August 2000, the RO sent the veteran the information he 
had requested in May under the Freedom of Information Act to 
the [redacted] address.

In September 2000, the RO wrote to the veteran again to 
inform him that the Board had requested the RO to obtain 
records of treatment for his service-connected right knee 
disorder.  The RO advised the veteran that he and his 
representative had the right to submit additional evidence 
and argument pertaining to his claim.  This letter was sent 
to the [redacted] address which had been provided on the October 
1997 VA Form 22a appointing the attorney as the 
representative and which had previously been identified as 
the veteran's brother's address.  A copy was sent to the 
attorney.

In November 2000, the RO received treatment records from the 
VAMC.  In addition to copies of the reports previously sent, 
there was also a progress note, dated in May 2000, which 
showed that the veteran reported to a primary care clinic, 
stating that he needed an evaluation of his ability to return 
to active duty.  He was told that the primary care clinic 
could not handle that matter, and he was referred to his 
service officer or recruiting officer.  However, he was given 
a complete physical examination at the primary care clinic 
that day.  The examiner noted that the veteran was status 
post repair of the right cruciate ligament after a fall in 
1989.  The veteran denied pain, swelling, or locking of the 
right knee.  He denied other musculoskeletal complaints.  
There were no other complaints or findings relevant to the 
right knee disorder on the examination report, including on 
examination of the extremities. 

Although copies of the x-ray reports pertaining to the right 
knee dated in June 1996 and December 1998 were again sent to 
the RO in November 2000, no other x-ray reports were 
obtained.  In September 2001, the RO asked staff at the VAMC 
to check again for an x-ray report pertaining to the right 
knee from August or September 1996 and to specifically notify 
the RO if there was no such x-ray report.  In October 2001, 
the VAMC sent the RO copies of the June 1996 and December 
1998 x-rays of the right knee with a note stating, "These 
are the only r[ight] knee x-rays we have."

In February 2002, the RO issued a supplemental statement of 
the case in which it continued the 10 percent disability 
rating for the veteran's right knee disorder.  The 
supplemental statement of the case was sent to the veteran at 
the [redacted] address and a copy was sent to the veteran's 
attorney.  The veteran was informed that he had 60 days to 
make any comment he wished concerning the supplemental 
statement of the case although a response was optional.  He 
was also told that if he felt that he had stated his case 
completely, he should let the RO know so that it could 
forward the case to the Board without waiting for the 60-day 
period expire.  Neither the veteran nor his attorney replied 
to the supplemental statement of the case.

In April 2002, the RO sent the veteran a letter informing him 
that it was returning his case to the Board.  The RO informed 
him of his rights regarding a request to submit additional 
evidence, a request for a hearing, and a request for a change 
in representation now that his case was going before the 
Board and of the procedures involved concerning such 
requests.  The RO sent the veteran this letter at the [redacted] 
address and sent a copy to the veteran's attorney.  

II.  Analysis.

In its December 1998 remand order, the Board instructed the 
RO to have another VA examination conducted in which the 
examiner would comment specifically on the factors in 
sections 4.40 and 4.45 of VA regulations which the Court held 
in DeLuca should be considered in rating joint disabilities.  
38 C.F.R. § 4.40, 4.45.  The veteran failed to report for the 
examinations scheduled for him, and so the first question 
confronting the Board is whether the case must be remanded 
again and additional efforts made to contact the veteran and 
afford him an examination or whether VA has sufficiently 
fulfilled its duty to assist the veteran by notifying him of 
scheduled examinations, thereby complying with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  For the 
following reasons, the Board concludes that VA has fulfilled 
its duty to assist the veteran in this case.

In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts, and if he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  It is only where the file discloses other 
possible and plausible addresses that an attempt should be 
made to locate the veteran at the alternate known address 
before finding abandonment of a previously adjudicated claim.  
Id. at 265.  In Hyson, the Court emphasized that its holding 
was limited to the particular facts in Hyson and where 
termination of benefits was in issue.  Id. at 264.

In this case, the veteran notified the RO of the [redacted] 
address in July 1997 and his attorney's VA Form 22a was 
received by the RO in November 1997 with the [redacted] address 
on it for the veteran.  The VAMC sent the letters informing 
the veteran of the scheduled VA examinations in April and May 
1999 to the [redacted] address.  The Board notes that the 
[redacted] address was the latest mailing address for the 
veteran that had been submitted by the veteran, although the 
[redacted] address submitted by the attorney was received a few 
months later and therefore may constitute the latest address 
of record.  Nevertheless, for the following reasons, the 
Board concludes that the RO did fulfill its duty to notify 
the veteran of the evidence needed to support his claim, 
including notification of when and where to report for a VA 
examination.

First, the RO specifically informed the veteran by letter in 
1996 of his burden to keep the VA apprised of his mailing 
address, and of the importance of doing so, when the veteran 
decided to have his disability checks directly deposited in a 
financial institution rather than sent to his mailing 
address.  Therefore, he was on notice of the burden or 
obligation spoken of by the Court in Hyson.

Second, neither the veteran nor his attorney has argued that 
notice of the scheduled examinations was not received, and 
there is no evidence in the claims file that the notification 
letters were returned as undeliverable by the Post Office as 
was the case in Hyson.  They were on notice pursuant to the 
Board's remand order of December 1998 instructing the RO to 
arrange for an examination that an examination was to be 
scheduled, and yet, when the veteran's attorney wrote for a 
status report on the case in March 2000, he did not ask when 
the examination was going to be scheduled or why it had not 
been scheduled but instead requested that a supplemental 
statement of the case be issued in 30 days.

Third, after the VAMC sent the notification of the 
examinations to the [redacted] address in 1999, the veteran 
wrote to the RO in May 2000 and requested copies of his 
service medical records, which the RO sent to the [redacted] 
address in August 2000, and the veteran did not contact the 
RO to say that he had not received the service medical 
records.  Moreover, the service medical records were not 
returned as undeliverable by the Post Office.  Thus, as late 
as August 2000, the RO is not on notice from the veteran that 
the [redacted] address had changed, despite the attorney's 
having identified the previous [redacted] address in October 
1997 as the veteran's address.

Fourth, in July 2000, the RO sent a letter to the veteran 
noting that he had failed to report for two scheduled 
examinations and providing him with another opportunity to 
report for an examination.  Although this letter was also 
sent to the [redacted] address, a copy of it was sent to the 
veteran's attorney at his latest address which had been 
updated a year earlier in July 1999.  Therefore, even if the 
veteran did not receive the July 2000 letter -- although 
there is no evidence of that -- the veteran's attorney was on 
notice that the veteran had failed to report for the 
examinations and was being given another opportunity to 
report.

Finally, beginning with the September 2000 letter in which 
the RO informed the veteran that he and his representative 
had the right to submit additional evidence and argument 
pertaining to his claim and continuing through the April 2002 
letter informing the veteran that his case was being returned 
to the Board, the RO attempted to contact the veteran at the 
[redacted] address, which was, technically, the latest mailing 
address of record for the veteran as submitted on the October 
1997 VA Form 22a by his attorney.  There is no evidence that 
the letters and the supplemental statement of the case sent 
to the [redacted] address were returned as undeliverable.  In 
any event, a copy of these letters and the February 2002 
supplemental statement of the case were also sent to the 
veteran's attorney.

Therefore, the veteran and his attorney were on notice of the 
opportunities to submit evidence and argument in support of 
the claim and were on notice of VA's attempts to schedule the 
veteran for an examination, and there were numerous 
opportunities between the spring of 1999 and April 2002 for 
the veteran or his attorney to contact the RO and request 
that the examinations ordered by the Board be conducted.  
Although the veteran and his attorney did contact the RO 
during this period for other matters, they did not request 
that the examination be re-scheduled or express a willingness 
to attend.  Accordingly, the Board concludes that in this 
case VA fulfilled its duty to assist by attempting to provide 
an examination for the veteran, and no further development 
need be done in that regard.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's right knee disorder is rated under Diagnostic 
Code 5257 for a knee impairment with recurrent subluxation or 
lateral instability.  Such impairment is rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Code 5257.  Other criteria for 
rating knee disabilities either do not apply or would not 
result in a rating higher than the 10 percent already 
assigned.

For example, in service, the veteran underwent subtotal 
meniscectomy, lateral and medial, meaning that the lateral 
and medial menisci were partly excised or removed.  Dorland's 
Illustrated Medical Dictionary 590 (28th ed. 1994).  The 
lateral and medial menisci are crescent-shaped discs of 
fibrocartilage in the knee, also called "semilunar" 
cartilage because of their crescent shape.  Dorland's at 273, 
1013.  Therefore, the veteran's knee disability might have 
been rated under Diagnostic Code 5259 for removal of the 
semilunar cartilage, although that would not have resulted in 
more than a 10 percent rating.  38 C.F.R. § 4.71a, Code 5259.  

The medical evidence of record reflects no ankylosis of the 
knee, and so a rating under Diagnostic Code 5256 for 
ankylosis of the knee cannot be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  (Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Stedman's Medical 
Dictionary 93 (26th ed. 1995)).  Similarly, the veteran does 
not have an impairment of the tibia and fibula and so the 
rating criteria under Diagnostic Code 5262 are not for 
application.  Because the semilunar cartilage was excised in 
service, it is not "dislocated" and there is no evidence of 
frequent episodes of "locking", pain, and effusion into the 
joint, and therefore a rating under Diagnostic Code 5258 is 
not for application in this case.  In this regard, the Board 
notes that the most recent medical evidence, the May 2000 
progress note, reflects that the veteran denied pain, 
swelling, or locking of the right knee.

Although the medical evidence dated in 1996 showed that the 
veteran's knee disability resulted in some limitation of 
motion of the knees, the medical evidence of record reflects 
findings that are insufficient to meet the requirements for a 
compensable rating under the rating criteria for limitation 
of motion.  Standard range of motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
PLATE II.  A 0 percent rating is warranted for limitation of 
leg flexion when it is limited to 60 degrees, a 10 percent 
rating is warranted when it is limited to 45 degrees, and a 
20 percent rating is warranted when it is limited to 30 
degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261.  In this case, the 
August 1996 examination report reflected a fairly complete 
range of motion with pain on about five degrees of extension 
which would have warranted only a 0 percent rating under 
Diagnostic Code 5261.

Although the medical evidence of record in 1996 and 1998 
reflected x-ray evidence of arthritis and some limitation of 
motion of the knee, these findings would not warrant more 
than a 10 percent rating under Diagnostic Code 5003 which 
permits a 10 percent rating to be assigned for impairment 
caused by arthritis where there is some limitation of motion 
of a major joint, such as the knee, but the limitation of 
motion is not so great as to meet the requirements for a 
compensable rating under the criteria for rating limitation 
of motion of the specific major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that sections 4.40 and 4.45, pertaining to functional loss 
and the joints, respectively, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under section 4.40 separate from any consideration 
of the veteran's disability under the diagnostic codes.  Id. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
The factors involved in evaluating and rating disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Because the veteran failed to report for an examination on 
remand in which the examiner would have provided a more 
detailed report than did the August 1996 examiner with regard 
to the specific factors noted in sections 4.40 and 4.45, the 
Board will base its findings of fact about the extent of the 
right knee disability on the evidence that is does have.  
38 C.F.R. § 3.655(a), (b).  Based on this evidence, the Board 
finds that the veteran's right knee disorder is appropriately 
evaluated at the 10 percent level.

The right knee disorder was manifested in 1996 by complaints 
of pain and swelling on standing and walking and by objective 
findings of no swelling or subluxation, a fairly complete 
range of motion with pain on about five degrees of extension, 
and x-ray findings of probable early traumatic arthritis and 
a diagnosis of "minor abnormality".  In December 1998, the 
right knee disorder was manifested by complaints of pain for 
four or five months and objective findings of no edema and 
x-ray findings of old traumatic arthritis and a diagnosis of 
"minor abnormality".  In May 2000, the veteran denied pain, 
swelling or locking of the right knee or other 
musculoskeletal complaints, and there were no findings 
relevant to the right knee on examination of the extremities.

In light of this evidence, the Board concludes that the 
disability of the veteran's knees is a slight disability and 
does not more nearly approximate a moderate degree of 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  
The veteran's complains of pain and swelling in 1996 and 1998 
may warrant the 10 percent evaluation, but a higher 
evaluation is not warranted without objective evidence of the 
effects of the veteran's pain on the function of the knees, 
such as greater limitation of motion, atrophy, the condition 
of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40.  Accordingly, the Board concludes that an 
increased rating for the right knee disorder is not warranted 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board has considered whether an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted.  However, there 
is no showing of exceptional factors, such as marked 
interference with employment or frequent hospitalizations, 
which render impractical the application of the regular 
schedular standards.

The Board notes that Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law clarified the obligations of VA with 
respect to the duty to assist claimants.  The law applies to 
all claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not yet 
final as of that date because of an appeal filed which abated 
the finality of the decision appealed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, No. 00-7075, slip op. at 18-20 (Fed.Cir. 
Apr. 24, 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (noting that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  As noted in the decision above, the 
veteran and his attorney were on notice of the opportunities 
to submit evidence and argument in support of the claim and 
were on notice of VA's attempts to schedule the veteran for 
an examination, and there were numerous opportunities between 
the spring of 1999 and April 2002 for the veteran or his 
attorney to contact the RO and request that the examinations 
ordered by the Board be conducted.  There is no further 
evidence to obtain in this case, and no further notice to be 
given to the appellant.  Accordingly, the Board concludes 
that the appellant will not be prejudiced by the Board's 
review of his claim on appeal because all due process and 
duty to assist requirements have been met.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); see Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).







	(CONTINUED ON NEXT PAGE)


ORDER

An increased disability rating for the service-connected 
right knee disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


